Citation Nr: 1819894	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current tinnitus is related to his time in active service.  Specifically, he asserts that he was exposed to noise from working on the motor transport unit; he stated he was on the road all the time delivering supplies and it that was a noisy job with no ear protection.  He was exposed to noise from guns, artillery, and explosions.  The Veteran's DD Form 214 shows that his military specialty was as an auto mechanic.  The Board finds that the Veteran's statements are competent and credible and his reported noise exposure is consistent with the circumstances of his military service. 

The Veteran's October 2017 Board hearing transcript reflects that the Veteran reported his tinnitus had its onset while on active duty.  The Board acknowledges that the Veteran initially stated in a September 2010 VA treatment note that he first noticed symptoms of tinnitus 3 to 4 years prior, and then in the December 2010 VA examination, he first noticed symptoms in the 1970s.  However, the Veteran clarified at the October 2017 Board hearing that he told the September 2010 VA physician the onset was 3 to 4 years prior because he was unsure what symptoms were associated with tinnitus.  The Board finds the Veteran credible and he is competent to report a diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Moreover, the Veteran is competent to report that his symptoms of tinnitus have continued since his military service and, following the Veteran's clarification at the October 2017 Board hearing, the Board has no reason to doubt the credibility of his lay assertions. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107.  The Board finds that the Veteran's statement as to the onset of tinnitus during his October 2017 Board hearing to be competent and credible, and this lay evidence indicates a relationship between the current disability and the in-service noise exposure.  The December 2010 VA examiner noted only that she was unable to provide an opinion without resorting to speculation.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In December 2010, the Veteran was afforded a VA examination to address the nature and etiology of his diagnosed bilateral hearing loss.  The VA examiner was asked to render an opinion as to whether it was at least as likely as not that the Veteran's bilateral hearing loss was due to in-service noise exposure.  The VA examiner stated that she was unable to render an opinion without resorting to speculation, as no exit audiogram was found and all other audiograms in the claims file were from a period of time more than 30 years after he left military service. 

Initially, in situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, the Board notes that the laws and regulations applicable to the Veteran's claim do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, at 159 (1993).  The record reflects that during service the Veteran served as an auto mechanic and was exposed to noise from guns, artillery, and explosions. 

Therefore, based on the above, the Board finds the December 2010 VA examination inadequate to adjudicate the issue on appeal.  In that regard, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, at 312 (2007).  In addition, the RO must search for any missing service treatment records to include an exit audiogram, if possible, or otherwise make a formal finding of unavailability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ must also make an attempt to locate any additional service treatment records, specifically any exit audiograms.  If the AOJ is unable to locate this, then a formal finding of unavailability must be made.  Any located records must be associated with the claims file.

2. Then, schedule the Veteran for an examination with an otolaryngologist, or other qualified medical examiner, to determine the nature and etiology of his bilateral hearing loss. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to his in-service noise exposure. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, the case should be reviewed by the RO on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


